Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-6, 8-9, 11, and 26-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the term “biasing” is unclear. Applicant does not further define this term in their disclosure. The Examiner assumes the broadest reasonable interpretation of the term biasing to encompass “cause to feel or show inclination or prejudice for or against someone or something.”
Regarding claim 27, the limitations recite the propeller coupled to the shaft and the shaft coupled to the motor, and then also recites that the motor rotates the propeller but does not further define the connection between the motor and shaft. This is unclear. It is also unclear how the new elements of claim 27 relate to the limitations of claim 1 defining the thrust device rotating about an axis, with regards to which of the new elements rotate around the axis, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Flake US 9,814,229.

Regarding claim 1, Flake discloses a waterfowl decoy deployment system comprising: 
a hub defining an interior chamber (inherently understood to those with ordinary skill in the art as 34 in figure 4);
a hub cap coupled to said hub and configured to at least partially define said interior chamber (a top portion of 34);
a plurality of arms coupled to said hub such that said plurality of arms extend radially outward from said hub (35/36); 
a plurality of biasing devices, wherein each biasing device of said plurality of biasing devices couples an arm of said plurality of arms to said hub (where ends 37a bias/cause an inclination to attach the arms to the hub); and 
a thrust device coupled to said hub such that said thrust device is positioned outside said chamber, wherein said thrust device is configured to rotate about an axis to induce motion to said hub and said plurality of arms (38 figure 4).

Regarding claim 2, Flake discloses the waterfowl decoy deployment system in accordance with Claim 1 further comprising a power source coupled to said thrust device, wherein said power source is configured to provide electrical power to said thrust device (16 figure 5).

Regarding claim 4, Flake discloses the waterfowl decoy deployment system in accordance with Claim 1 further comprising a programming device coupled to said thrust device, wherein said programing device is configured to control operation of said thrust device (15 figure 5).

Regarding claim 5, Flake discloses the waterfowl decoy deployment system in accordance with Claim 4, wherein said programming device is wirelessly coupled to said thrust device (via remote control unit as represented in figure 5).

Regarding claim 9, Flake discloses the waterfowl decoy deployment system in accordance with Claim 1 further comprising a remote device configured to wirelessly control operation of said thrust device (figure 5).

Regarding claim 11, Flake discloses the waterfowl decoy deployment system in accordance with Claim 1 further comprising a rotating shaft positioned between said thrust device and said hub, and wherein rotation of said rotating shaft facilitates rotation of said hub (30 figures 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 6, 8, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Flake.

Regarding claim 6, Flake teaches the waterfowl decoy deployment system in accordance with Claim 4, but does not specify wherein said programming device is configured to change the direction of rotation of said thrust device about said axis.
However, such programmable functions are well known to those with ordinary skill in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to include such functions, in order to further diversify the “swimming” of the decoys to enhance reality of the decoys, etc.

Regarding claim 8, Flake teaches the waterfowl decoy deployment system in accordance with Claim 1 further comprising: a plurality of waterfowl decoys, wherein at least one waterfowl decoy of said plurality of waterfowl decoys is coupled to each arm of said plurality of arms (figure 1); 
but does not specify a plurality of decoy tethers, wherein each waterfowl decoy of said plurality of waterfowl decoys is coupled to a respective arm of said plurality of arms using a decoy tether of said plurality of decoy tethers within the same embodiment.
Flake however does disclose use of tethers (figure 6A, etc.). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such tethers, in order to enhance movement of the decoys on the water, as described by Flake, etc.

Regarding claim 28, Flake teaches the waterfowl decoy deployment system in accordance with Claim 1, but does not specify wherein said hub defines a plurality of arm apertures therein, and wherein each biasing device of said plurality of biasing devices extends at least partially within a corresponding arm aperture of said plurality of arm apertures.
	However, such type of male/female attachment arrangements for example are extremely well known. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such arrangement, in order to provide an efficient and easy-to-execute arrangement for users, etc.

 Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Flake in view of Conger US 6,574,902.
Regarding claim 26, Flake teaches the waterfowl decoy deployment system in accordance with Claim 1, but does not specify wherein said plurality of biasing devices include a plurality of springs that facilitate motion of said plurality of arms in at least two dimensions.
Conger; however, renders incorporation of springs in such an arrangement as obvious (18 figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a spring in such an arrangement, in order to better mimic decoy movement, etc., as described by Conger.

 Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Flake in view of Hudson US 2016/0100569.
Regarding claim 27, Flake teaches the waterfowl decoy deployment system in accordance with Claim 1, wherein said thrust device comprises a motor (14), a shaft coupled to the motor (30), 
but does not teach and a propeller coupled to the shaft, the motor being operable to rotate the propeller to induce motion to said plurality of arms.
Hudson; however, does teach a motor/shaft/propeller arrangement inducing motion to arms (43/44 figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such motor/shaft/propeller arrangement in order to enhance motion of the decoys, etc.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8-9, 11, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,729,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely slightly broader in requiring only a single thrust device performing the identical functions of the dual thrust devices of the references claims, etc.

Response to Arguments
Applicant's arguments filed 7/18/22 have been fully considered. Applicant merely states that Flake does not disclose the amendments to claim 1, and this is addressed in the updated rejection above.
Furthermore, applicant merely traverses the double patenting rejection without any accompanying arguments. Therefore the rejection is repeated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644